UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03479 Franklin New York Tax-Free Income Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 2/29/16 Item 1. Schedule of Investments. FRANKLIN NEW YORK TAX-FREE INCOME FUND Statement of Investments, February 29, 2016 (unaudited) Principal Amount Value Municipal Bonds 93.0% New York 90.9% Albany IDA Civic Facility Revenue, St. Peter’s Hospital Project, Series A, Pre-Refunded, 5.25%, 11/15/27 $ 5,000,000 $ 5,388,150 St. Peter’s Hospital Project, Series A, Pre-Refunded, 5.25%, 11/15/32 5,000,000 5,388,150 St. Peter’s Hospital Project, Series E, Pre-Refunded, 5.50%, 11/15/27 1,135,000 1,227,900 St. Peter’s Hospital Project, Series E, Pre-Refunded, 5.25%, 11/15/32 1,150,000 1,239,275 Amherst Development Corp. Student Housing Facility Revenue, University of Buffalo Foundation Facility, Student Housing Corp., Greiner and Hadley Projects at Suny Buffalo, Series A, AGMC Insured, 5.00%, 10/01/40 3,000,000 3,330,690 University of Buffalo Foundation Facility, Student Housing Corp., Greiner and Hadley Projects at Suny Buffalo, Series A, AGMC Insured, 5.00%, 10/01/45 3,800,000 4,213,668 Buffalo and Erie County Industrial Land Development Corp. Revenue, Buffalo State College Foundation Housing Corp. Project, Series A, 5.375%, 10/01/41. 2,035,000 2,323,807 Catholic Health System Inc. Project, 5.25%, 7/01/35 1,000,000 1,151,090 Catholic Health System Inc. Project, 5.00%, 7/01/40 1,000,000 1,106,700 City of New Rochelle Corp. for Local Development Revenue, Iona College Project, Refunding, Series A, 5.00%, 7/01/40 1,250,000 1,387,550 Iona College Project, Refunding, Series A, 5.00%, 7/01/45 1,425,000 1,572,302 Clinton County COP, Correctional Facilities Project, 8.125%, 8/01/17. 1,665,000 1,703,195 Erie County GO, Sewer District, Series B, NATL Insured, 5.00%, 12/01/35 2,000,000 2,005,660 Erie County IDA School Facility Revenue, City School District of the City of Buffalo Project, Refunding, Series A, 5.00%, 5/01/28 8,100,000 9,725,508 Hudson Yards Infrastructure Corp. Revenue, Hudson Yards, Senior, Fiscal 2007, Series A, 5.00%, 2/15/47. 40,000,000 41,361,600 Hudson Yards, Senior, Fiscal 2012, Series A, 5.25%, 2/15/47. 35,000,000 39,629,100 Series A, AGMC Insured, 5.00%, 2/15/47 15,000,000 15,522,150 Long Island Power Authority Electric System Revenue, General, Refunding, Series A, 5.00%, 9/01/42 22,000,000 24,620,200 General, Refunding, Series A, 5.00%, 9/01/44 5,000,000 5,641,000 General, Refunding, Series A, BHAC Insured, 5.50%, 5/01/33 5,000,000 5,673,200 General, Refunding, Series E, BHAC Insured, 5.00%, 12/01/22 9,200,000 9,502,220 General, Series A, Pre-Refunded, 6.00%, 5/01/33 42,000,000 48,731,760 General, Series B, Pre-Refunded, 5.00%, 12/01/35. 5,000,000 5,057,250 General, Series C, BHAC Insured, Pre-Refunded, 5.00%, 9/01/35 5,000,000 5,115,750 General, Series C, Pre-Refunded, 5.00%, 9/01/35 16,000,000 16,370,400 Monroe County IDC Revenue, University of Rochester Project, Refunding, Series A, 5.00%, 7/01/30 3,275,000 3,958,394 University of Rochester Project, Refunding, Series A, 5.00%, 7/01/32 2,000,000 2,387,920 University of Rochester Project, Refunding, Series A, 5.00%, 7/01/37 1,780,000 2,080,339 University of Rochester Project, Series A, 5.00%, 7/01/38 6,350,000 7,287,578 University of Rochester Project, Series B, 5.00%, 7/01/43 5,000,000 5,695,550 MTA Dedicated Tax Fund Revenue, Series A, 5.50%, 11/15/39 22,845,000 25,550,305 Series A, NATL Insured, 5.00%, 11/15/35 66,430,000 68,311,298 Series B, 5.00%, 11/15/34 63,750,000 72,242,775 Series B, NATL Insured, 4.75%, 11/15/26 5,200,000 5,349,344 Series B, NATL Insured, 5.00%, 11/15/31 40,000,000 41,192,800 MTA Revenue, Transportation, Refunding, Series D, 5.25%, 11/15/40 21,500,000 24,639,860 Transportation, Refunding, Series D, Sub Series D-1, 5.00%, 11/15/34 5,000,000 5,877,400 Transportation, Refunding, Series D, Sub Series D-1, 5.00%, 11/15/35 5,000,000 5,863,600 Transportation, Series A, 5.00%, 11/15/35 43,895,000 45,025,296 Transportation, Series A, 5.00%, 11/15/37 48,000,000 51,076,320 Transportation, Series A, AGMC Insured, 5.50%, 11/15/23 7,460,000 9,491,507 Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 FRANKLIN NEW YORK TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New York (continued) MTA Revenue, (continued) Transportation, Series B, 5.00%, 11/15/37 $ 25,000,000 $ 26,602,250 Transportation, Series B, 5.00%, 11/15/38 11,320,000 12,972,946 Transportation, Series B, 5.00%, 11/15/43 10,670,000 12,145,874 Transportation, Series C, 6.50%, 11/15/28 15,000,000 17,257,200 Transportation, Series C, 5.00%, 11/15/38 10,000,000 11,460,200 Transportation, Series C, 5.00%, 11/15/42 10,000,000 11,390,200 Transportation, Series C, 5.00%, 11/15/47 16,125,000 18,246,244 Nassau County GO, General Improvement, Series C, AGMC Insured, 5.00%, 4/01/43 26,665,000 30,315,438 General Improvement, Series C, Assured Guaranty, 5.00%, 10/01/30 5,735,000 6,347,039 General Improvement, Series C, Assured Guaranty, 5.00%, 10/01/31 6,025,000 6,632,862 General Improvement, Series C, Assured Guaranty, 5.125%, 10/01/35 27,210,000 30,421,324 General Improvement, Series C, Assured Guaranty, 5.25%, 10/01/39 28,190,000 30,877,353 Sewer and Storm Water Resources District, Series D, Assured Guaranty, 5.25%, 10/01/39 7,620,000 8,563,508 Nassau County Sewer and Storm Water Finance Authority System Revenue, Series A, BHAC Insured, Pre-Refunded, 5.375%, 11/01/28 2,000,000 2,244,360 New York City Educational Construction Fund Revenue, Series A, 5.75%, 4/01/41 20,000,000 23,859,800 Series A, BHAC Insured, 5.00%, 4/01/37 19,750,000 20,540,197 New York City GO, Citysavers, Series B, zero cpn., 6/01/16. 1,030,000 1,106,035 Citysavers, Series B, zero cpn., 12/01/16 1,030,000 1,101,503 Citysavers, Series B, zero cpn., 6/01/17. 1,030,000 1,096,713 Citysavers, Series B, zero cpn., 12/01/17 1,030,000 1,089,853 Citysavers, Series B, zero cpn., 6/01/18. 1,030,000 1,083,941 Citysavers, Series B, zero cpn., 12/01/18 1,005,000 1,048,908 Citysavers, Series B, zero cpn., 6/01/19. 1,030,000 1,064,752 Citysavers, Series B, zero cpn., 12/01/19 1,030,000 1,058,346 Citysavers, Series B, zero cpn., 6/01/20. 10,000,000 9,468,900 Fiscal 2002, Series D, 5.50%, 6/01/24 145,000 145,580 Fiscal 2007, Refunding, Series A, AGMC Insured, 5.00%, 8/01/26 9,450,000 9,625,959 Fiscal 2008, Series D, 5.125%, 12/01/28 10,230,000 11,004,104 Fiscal 2009, Series I, Sub Series I-1, 5.375%, 4/01/36 17,500,000 19,712,350 Fiscal 2009, Series J, Sub Series J-1, 5.00%, 5/15/33 19,500,000 21,891,090 Fiscal 2010, Refunding, Series C, 5.00%, 8/01/25 7,575,000 8,583,081 Fiscal 2010, Refunding, Series C, 5.00%, 8/01/26 2,190,000 2,479,868 Fiscal 2012, Refunding, Series I, 5.00%, 8/01/26 11,000,000 13,232,890 Fiscal 2012, Refunding, Series I, 5.00%, 8/01/27 10,000,000 12,003,000 Fiscal 2013, Series A, Sub Series A-1, 5.00%, 10/01/29 7,355,000 8,748,478 Fiscal 2014, Refunding, Series J, 5.00%, 8/01/32 10,000,000 11,852,300 Fiscal 2015, Refunding, Series C, 5.00%, 8/01/29 20,640,000 24,885,029 Fiscal 2015, Refunding, Series C, 5.00%, 8/01/31 10,000,000 11,915,300 Fiscal 2015, Refunding, Series C, 5.00%, 8/01/32 4,000,000 4,738,160 Fiscal 2015, Refunding, Series C, 5.00%, 8/01/33 3,000,000 3,548,400 Fiscal 2015, Refunding, Series C, 5.00%, 8/01/34 1,500,000 1,767,690 a Refunding, Series C, 5.00%, 8/01/32. 5,000,000 6,001,950 Refunding, Series D, 5.125%, 8/01/19 10,000 10,035 Refunding, Series G, AMBAC Insured, 5.00%, 8/01/22 14,955,000 15,008,389 Series E, Sub Series E-1, 6.00%, 10/15/23 5,155,000 5,864,998 Series E, Sub Series E-1, 6.25%, 10/15/28 260,000 297,128 Series E, Sub Series E-1, Pre-Refunded, 6.00%, 10/15/23 1,845,000 2,097,045 Series E, Sub Series E-1, Pre-Refunded, 6.25%, 10/15/28 9,740,000 11,133,599 |2 FRANKLIN NEW YORK TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New York (continued) New York City GO, (continued) Series J, Sub Series J-1, AMBAC Insured, 5.00%, 6/01/23 $ 60,000 $ 60,672 Series J, Sub Series J-1, AMBAC Insured, Pre-Refunded, 5.00%, 6/01/23. 19,940,000 20,168,313 New York City HDC, MFHR, Series A-1, 4.80%, 11/01/35 5,610,000 5,983,514 MFHR, Series C-1, 5.25%, 11/01/29 6,110,000 6,624,218 MFHR, Series C-1, 5.50%, 11/01/34 3,000,000 3,255,150 MFHR, Series C-1, 5.55%, 11/01/39 3,300,000 3,569,445 MFHR, Series C-1, 5.70%, 11/01/46 12,500,000 13,525,750 New York City IDAR, Yankee Stadium Project, Pilot, Assured Guaranty, 7.00%, 3/01/49 19,000,000 22,109,540 New York City Municipal Water Finance Authority Water and Sewer System Revenue, Fiscal 2006, Series D, AGMC Insured, 5.00%, 6/15/38 59,000,000 59,673,780 Fiscal 2008, Refunding, Series A, 5.00%, 6/15/38. 52,000,000 54,555,800 Fiscal 2009, Series A, 5.75%, 6/15/40 6,550,000 7,278,884 Second General Resolution, Fiscal 2007, Refunding, Series AA, 4.75%, 6/15/37 40,000,000 40,411,200 Second General Resolution, Fiscal 2008, Refunding, Series AA, 5.00%, 6/15/37 20,860,000 21,890,693 Second General Resolution, Fiscal 2009, Refunding, Series GG-1, 5.00%, 6/15/39 33,115,000 37,210,994 Second General Resolution, Fiscal 2011, Refunding, Series EE, 5.375%, 6/15/43 39,150,000 46,066,630 Second General Resolution, Fiscal 2013, Series BB, 5.00%, 6/15/47 15,000,000 17,305,650 New York City Transitional Finance Authority Building Aid Revenue, Fiscal 2007, Series S-1, NATL Insured, 5.00%, 7/15/31. 8,200,000 8,490,936 Fiscal 2007, Series S-2, NATL Insured, 5.00%, 1/15/37. 22,000,000 22,727,980 Fiscal 2008, Refunding, Series S-1, 5.00%, 1/15/34 75,000,000 80,432,250 Fiscal 2008, Series S-1, 5.00%, 1/15/27 10,000,000 10,772,700 Fiscal 2009, Series S-1, 5.75%, 7/15/38 30,000,000 33,376,800 Fiscal 2009, Series S-2, 6.00%, 7/15/38 50,000,000 55,919,500 Fiscal 2009, Series S-3, 5.25%, 1/15/39 29,485,000 32,822,112 Fiscal 2009, Series S-4, 5.75%, 1/15/39 30,000,000 34,007,700 Fiscal 2009, Series S-5, 5.25%, 1/15/39 31,730,000 35,321,201 New York City Transitional Finance Authority Revenue, Future Tax Secured, Fiscal 2010, sub. bond, Series A, Sub Series A-1, 5.00%, 5/01/34 17,520,000 19,613,640 Future Tax Secured, Fiscal 2010, sub. bond, Series A, Sub Series A-1, 5.00%, 5/01/38 20,000,000 22,277,600 Future Tax Secured, Fiscal 2010, sub. bond, Series A, Sub Series A-1, Pre-Refunded, 5.00%, 5/01/34. 2,480,000 2,808,625 Future Tax Secured, Fiscal 2011, sub. bond, Series C, 5.00%, 11/01/39 17,250,000 19,673,797 Future Tax Secured, Fiscal 2012, sub. bond, Series E, Sub Series E-1, 5.00%, 2/01/37 10,000,000 11,496,000 Future Tax Secured, Fiscal 2013, sub. bond, Series F, Sub Series F-1, 5.00%, 2/01/34 5,000,000 5,878,950 Future Tax Secured, Fiscal 2013, sub. bond, Series F, Sub Series F-1, 5.00%, 2/01/36 8,250,000 9,585,510 Future Tax Secured, Fiscal 2013, sub. bond, Series I, 5.00%, 5/01/42 45,000,000 51,538,950 Future Tax Secured, Fiscal 2014, sub. bond, Series D, Sub Series D-1, 5.00%, 2/01/38 17,000,000 19,611,030 Future Tax Secured, Fiscal 2014, sub. bond, Series D, Sub Series D-1, 5.00%, 2/01/39 24,135,000 27,749,699 Future Tax Secured, Fiscal 2014, sub. bond, Series D, Sub Series D-1, 5.00%, 2/01/40 18,300,000 20,971,068 Future Tax Secured, Fiscal 2015, sub. bond, Series A, Sub Series A-1, 5.00%, 8/01/34 5,115,000 6,020,048 Future Tax Secured, Fiscal 2015, sub. bond, Series B, Sub Series B-1, 5.00%, 8/01/34 5,000,000 5,884,700 Future Tax Secured, Fiscal 2015, sub. bond, Series E, Sub Series E-1, 5.00%, 2/01/34 10,000,000 11,793,200 Future Tax Secured, Fiscal 2015, sub. bond, Series E, Sub Series E-1, 5.00%, 2/01/35 10,000,000 11,758,600 New York Liberty Development Corp. Liberty Revenue, One World Trade Center, Port Authority Consolidated, Secured, 5.25%, 12/15/43 50,000,000 57,913,500 Second Priority, Bank of America Tower at One Bryant Park Project, Class 2, Refunding, 5.625%, 7/15/47 17,500,000 19,911,675 Seven World Trade Center Project, Refunding, 5.00%, 9/15/40. 18,000,000 20,810,880 New York Liberty Development Corp. Revenue, Goldman Sachs Headquarters Issue, 5.25%, 10/01/35 86,360,000 105,430,879 Goldman Sachs Headquarters Issue, 5.50%, 10/01/37 27,000,000 34,179,300 |3 FRANKLIN NEW YORK TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Dormitory Authority Lease Revenues, Delaware Chenango Madison Otsego Board of Cooperative Education Services, XLCA Insured, Pre-Refunded, 5.00%, 8/15/27 $ $ State University Dormitory Facilities Issue, Series A, 5.00%, 7/01/39 Third General Resolution, State University Educational Facilities Issue, Refunding, Series A, 5.00%, 5/15/28 Third General Resolution, State University Educational Facilities Issue, Refunding, Series A, 5.00%, 5/15/29 Third General Resolution, State University Educational Facilities Issue, Refunding, Series A, 5.00%, 5/15/30 New York State Dormitory Authority Revenues, 853 Schools Program, Issue 2, Series E, AMBAC Insured, 5.75%, 7/01/19 Insured Mortgage, Montefiore Hospital, FGIC Insured, 5.00%, 8/01/33 Mental Health Services Facilities Improvement, Refunding, Series A, 5.00%, 8/15/22 Mortgage Hospital, Montefiore Medical Center, NATL Insured, 5.00%, 8/01/29 Non-State Supported Debt, Albany Public Library, AMBAC Insured, 5.00%, 7/01/37 Non-State Supported Debt, Brooklyn Law School, Refunding, 5.75%, 7/01/33 Non-State Supported Debt, Cornell University, Refunding, Series A, 5.00%, 7/01/34. Non-State Supported Debt, Cornell University, Refunding, Series A, 5.00%, 7/01/39. Non-State Supported Debt, Educational Housing Services, CUNY Student Housing Project, AMBAC Insured, 5.25%, 7/01/30 Non-State Supported Debt, Fashion Institute of Technology Student Housing Corp., NATL Insured, 5.25%, 7/01/34 Non-State Supported Debt, Fordham University, Series B, Assured Guaranty, 5.00%, 7/01/33 Non-State Supported Debt, Fordham University, Series B, Assured Guaranty, 5.00%, 7/01/38 Non-State Supported Debt, Health Quest Systems, Series A, Assured Guaranty, 5.25%, 7/01/27. Non-State Supported Debt, Health Quest Systems, Series B, Assured Guaranty, 5.25%, 7/01/27 Non-State Supported Debt, Health Quest Systems, Series B, Assured Guaranty, 5.125%, 7/01/37 Non-State Supported Debt, Hospital for Special Surgery, FHA Insured, 6.25%, 8/15/34 Non-State Supported Debt, Hospital for Special Surgery, FHA Insured, 6.00%, 8/15/38 Non-State Supported Debt, Mortgage Hospital, Montefiore Medical Center, FHA Insured, 5.00%, 8/01/24 Non-State Supported Debt, Mortgage Hospital, Montefiore Medical Center, FHA Insured, 5.00%, 2/01/28 Non-State Supported Debt, Mount Sinai School of Medicine of New York University, NATL Insured, Pre-Refunded, 5.00%, 7/01/35 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series 2, Sub Series 2-4, 5.00%, 1/15/27 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series 2, Sub Series 2-4, 5.00%, 1/15/28 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series 2, Sub Series 2-5, 5.00%, 1/15/32 Non-State Supported Debt, The New School, 5.50%, 7/01/40 Non-State Supported Debt, The New School, AGMC Insured, 5.50%, 7/01/43 Non-State Supported Debt, The New School, NATL Insured, Pre-Refunded, 5.00%, 7/01/46 Non-State Supported Debt, The New School, Refunding, Series A, 5.00%, 7/01/40 Non-State Supported Debt, The New School, Refunding, Series A, 5.00%, 7/01/45 Non-State Supported Debt, The New York Hospital Medical Center of Queens, FHA Insured, 4.75%, 2/15/37 Non-State Supported Debt, New York University, Refunding, Series A, 5.00%, 7/01/45 Non-State Supported Debt, New York University, Series A, 5.00%, 7/01/37 Non-State Supported Debt, New York University, Series A, 5.00%, 7/01/39 Non-State Supported Debt, New York University, Series A, 5.00%, 7/01/42 |4 FRANKLIN NEW YORK TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Dormitory Authority Revenues, (continued) Non-State Supported Debt, New York University, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 7/01/26 $ $ Non-State Supported Debt, New York University, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 7/01/27 Non-State Supported Debt, New York University, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 7/01/32 Non-State Supported Debt, New York University, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 7/01/37 Non-State Supported Debt, New York University, Series A, Pre-Refunded, 5.00%, 7/01/38 Non-State Supported Debt, New York University, Series B, 5.00%, 7/01/39 Non-State Supported Debt, New York University, Series B, Pre-Refunded, 5.00%, 7/01/38 Non-State Supported Debt, New York University, Series B, Pre-Refunded, 5.25%, 7/01/48 Non-State Supported Debt, New York University, Series C, Pre-Refunded, 5.00%, 7/01/38 Non-State Supported Debt, New York University Hospitals Center, Refunding, 5.00%, 7/01/27. Non-State Supported Debt, New York University Hospitals Center, Refunding, 5.00%, 7/01/30. Non-State Supported Debt, New York University Hospitals Center, Refunding, 5.00%, 7/01/32. Non-State Supported Debt, New York University Hospitals Center, Refunding, 5.00%, 7/01/34. Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Refunding, Series A, 5.00%, 5/01/22 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Refunding, Series A, 5.00%, 5/01/36 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Refunding, Series E, 5.00%, 5/01/21 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Refunding, Series E, 5.00%, 5/01/23 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Refunding, Series E, 5.50%, 5/01/33 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Series A, Pre- Refunded, 5.25%, 5/01/30 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Series A, Pre- Refunded, 5.50%, 5/01/30 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Series A, Pre- Refunded, 5.00%, 5/01/32 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Series A, Pre- Refunded, 5.50%, 5/01/37 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Series B, 5.00%, 5/01/39 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Series E, Pre- Refunded, 5.00%, 5/01/21 Non-State Supported Debt, NYU Hospitals Center, Series A, 6.00%, 7/01/40. Non-State Supported Debt, Pratt Institute, Series C, Assured Guaranty, 5.00%, 7/01/29 Non-State Supported Debt, Residential Institutions for Children, 5.00%, 6/01/38 Non-State Supported Debt, School District Financing Program, Refunding, Series A, AGMC Insured, 5.00%, 10/01/22 Non-State Supported Debt, School Districts Financing Program, Series A, AGMC Insured, 5.00%, 10/01/21 Non-State Supported Debt, School Districts Financing Program, Series A, AGMC Insured, 5.00%, 10/01/22 Non-State Supported Debt, School Districts Financing Program, Series A, AGMC Insured, 5.00%, 10/01/24 Non-State Supported Debt, School Districts Financing Program, Series A, Assured Guaranty, 5.625%, 10/01/29 |5 FRANKLIN NEW YORK TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Dormitory Authority Revenues, (continued) Non-State Supported Debt, School Districts Financing Program, Series C, AGMC Insured, 5.00%, 10/01/32 $ $ Non-State Supported Debt, School Districts Financing Program, Series C, AGMC Insured, 5.00%, 10/01/37 Non-State Supported Debt, School Districts Financing Program, Series C, Assured Guaranty, 5.00%, 10/01/31 Non-State Supported Debt, School Districts Financing Program, Series C, Assured Guaranty, 5.125%, 10/01/36 Non-State Supported Debt, St. Johns University, Refunding, Series A, 5.00%, 7/01/26 Non-State Supported Debt, St. Johns University, Refunding, Series A, 5.00%, 7/01/27 Non-State Supported Debt, St. Johns University, Refunding, Series A, 5.00%, 7/01/29 Non-State Supported Debt, St. Johns University, Refunding, Series A, 5.00%, 7/01/30 Non-State Supported Debt, St. Johns University, Refunding, Series A, 5.00%, 7/01/31 Non-State Supported Debt, St. Johns University, Refunding, Series A, 5.00%, 7/01/34 Non-State Supported Debt, State University Facilities, Refunding, Series A, 5.00%, 7/01/38 Non-State Supported Debt, State University Facilities, Refunding, Series A, 5.00%, 7/01/43 Non-State Supported Debt, Student Housing Corp., NATL Insured, 5.25%, 7/01/26 Non-State Supported Debt, University of Rochester, Series A, 5.125%, 7/01/39 Non-State Supported Debt, Vassar College, 5.00%, 7/01/49 Secondarily Insured, Lease, State University, AMBAC Insured, Pre-Refunded, 5.00%, 7/01/32. Secondarily Insured, State University Educational Facilities, Third General Resolution, Refunding, Series A, Assured Guaranty, 5.50%, 5/15/22 State Supported Debt, Lease, State University Dormitory Facilities Issue, Refunding, Series A, 5.00%, 7/01/37 State Supported Debt, Lease, State University Dormitory Facilities Issue, Refunding, Series A, 5.00%, 7/01/42 State Supported Debt, Lease, State University Dormitory Facilities Issue, Series A, 5.00%, 7/01/38 State Supported Debt, Lease, State University Dormitory Facilities Issue, Series A, NATL Insured, Pre-Refunded, 5.00%, 7/01/36 State Supported Debt, Lease, State University Dormitory Facilities Issue, Series A, Pre-Refunded, 5.00%, 7/01/33 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, 5.00%, 2/15/32 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, 5.00%, 2/15/33 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, 5.00%, 2/15/38 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, Pre-Refunded, 5.00%, 2/15/32 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, Pre-Refunded, 5.00%, 2/15/33 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, Pre-Refunded, 5.00%, 2/15/38 State Supported Debt, Mental Health Services Facilities Improvement, Series B, 5.00%, 2/15/33 State Supported Debt, Mental Health Services Facilities Improvement, Series B, AGMC Insured, 5.00%, 2/15/33 State Supported Debt, Mental Health Services Facilities Improvement, Series B, AGMC Insured, Pre-Refunded, 5.00%, 2/15/32 State Supported Debt, Upstate Community Colleges, Series C, 6.00%, 7/01/31 |6 FRANKLIN NEW YORK TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Dormitory Authority Sales Tax Revenue, Series B, 5.00%, 3/15/40 $ $ Series B, 5.00%, 3/15/41 State Supported Debt, Series A, 5.00%, 3/15/29 State Supported Debt, Series A, 5.00%, 3/15/30 State Supported Debt, Series A, 5.00%, 3/15/31 State Supported Debt, Series A, 5.00%, 3/15/43 State Supported Debt, Series A, 5.00%, 3/15/44 New York State Dormitory Authority State Personal Income Tax Revenue, Education, Refunding, Series C, 5.75%, 3/15/32. Education, Series A, 5.00%, 3/15/38 Education, Series A, Pre-Refunded, 5.00%, 3/15/36 Education, Series A, Pre-Refunded, 5.00%, 3/15/37 Education, Series C, Pre-Refunded, 5.00%, 12/15/31 Education, Series C, Pre-Refunded, 5.75%, 3/15/32 Education, Series C, Pre-Refunded, 5.00%, 12/15/35 Education, Series D, Pre-Refunded, 5.00%, 3/15/36 General Purpose, Refunding, Series A, 5.00%, 3/15/31 General Purpose, Series B, 5.00%, 3/15/37 General Purpose, Series C, 5.00%, 3/15/34 Series A, 5.00%, 2/15/34 Series A, 5.00%, 2/15/39 Series A, Pre-Refunded, 5.00%, 2/15/34 Series A, Pre-Refunded, 5.00%, 2/15/39 New York State Environmental Facilities Corp. State Clean Water and Drinking Water Revenue, Revolving Funds, New York City Municipal Water Finance Authority Projects, Second Resolution, Subordinated SRF, Refunding, Series, 5.00%, 6/15/31. Revolving Funds, New York City Municipal Water Finance Authority Projects, Second Resolution, Subordinated SRF, Refunding, Series, 5.00%, 6/15/33. Revolving Funds, New York City Municipal Water Finance Authority Projects, Second Resolution, Subordinated SRF, Refunding, Series, 5.00%, 6/15/37. Revolving Funds, New York City Municipal Water Finance Authority Projects, Second Resolution, Subordinated SRF, Series A, 5.125%, 6/15/38 New York State GO, Series A, 5.00%, 2/15/39 New York State HFA State Personal Income Tax Revenue, Economic Development and Housing, Series A, 5.00%, 3/15/34 Economic Development and Housing, Series A, 5.00%, 3/15/38 New York State HFAR, Affordable Housing, Series B, 4.50%, 11/01/29 Affordable Housing, Series B, 4.85%, 11/01/41 Childrens Rescue Fund Housing, Series A, 7.625%, 5/01/18 Housing Project Mortgage, Refunding, Series A, AGMC Insured, 6.125%, 11/01/20 New York State Medical Care Facilities Finance Agency Revenue, Security Mortgage, 2008, Series A, 6.375%, 11/15/20 New York State Power Authority Revenue, Series A, NATL Insured, 5.00%, 11/15/47 New York State Thruway Authority General Revenue, Refunding, Series H, AGMC Insured, 5.00%, 1/01/32 Refunding, Series H, NATL Insured, 5.00%, 1/01/37 Refunding, Series I, 5.00%, 1/01/37 Series H, AGMC Insured, 5.00%, 1/01/37 Series I, 5.00%, 1/01/42 |7 FRANKLIN NEW YORK TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Thruway Authority Second General Highway and Bridge Trust Fund Revenue, Refunding, Series A, 5.00%, 4/01/29. $ $ Series A, 5.00%, 4/01/27 Series A, 5.00%, 4/01/28 Series A, 5.00%, 4/01/30 Series A, 5.00%, 4/01/31 Series A, 5.00%, 4/01/32 Series A, AGMC Insured, Pre-Refunded, 5.00%, 4/01/24. New York State Urban Development Corp. Revenue, Empire State Development Corp., Refunding, Series D, 5.625%, 1/01/28. Empire State Development Corp., Series B, 5.00%, 1/01/26. Empire State Development Corp., Series B, 5.00%, 1/01/27. Empire State Development Corp., Series B, 5.00%, 1/01/28. State Personal Income Tax, Economic Development and Housing, Series A-1, 5.00%, 12/15/27 State Personal Income Tax, State Facilities and Equipment, Series B-1, 5.00%, 3/15/36 Niagara Falls Public Improvement GO, NATL Insured, 6.85%, 3/01/19 North Hempstead GO, Refunding, Series B, NATL Insured, 6.40%, 4/01/16 Orangetown Housing Authority Housing Facilities Revenue, Capital Appreciation, Senior Housing Center Project, Refunding, NATL Insured, zero cpn., 4/01/30 Oswego County IDA Civic Facility Revenue, Oswego School District Public Library Project, XLCA Insured, 5.00%, 12/15/30 Port Authority of New York and New Jersey Revenue, Consolidated, One Hundred Forty-Eighth Series, AGMC Insured, 5.00%, 8/15/34 Consolidated, One Hundred Forty-Eighth Series, AGMC Insured, 5.00%, 8/15/37 Consolidated, One Hundred Sixty-First Series, 5.00%, 10/15/34. Consolidated, One Hundred Sixty-First Series, 5.00%, 10/15/35. Consolidated, One Hundred Sixty-First Series, 5.00%, 10/15/39. Rensselaer City School District COP, School Campus Project, XLCA Insured, 5.00%, 6/01/36 Rockland County IDA Civic Facility Revenue, Nyack Library Project, Series A, AMBAC Insured, 5.00%, 12/01/32 Nyack Library Project, Series A, AMBAC Insured, 5.00%, 12/01/37 Sales Tax Asset Receivable Corp. Revenue, Sales Tax Asset, Fiscal 2015, Refunding, Series A, 5.00%, 10/15/27 Sales Tax Asset, Fiscal 2015, Refunding, Series A, 5.00%, 10/15/30 Saratoga County Water Authority Revenue, Water System, 5.00%, 9/01/48 Suffolk County IDA Civic Facility Revenue, New York Institute of Technology Project, Refunding, 5.00%, 3/01/26. Syracuse IDA Civic Facility Revenue, Crouse Health Hospital Inc., Project A, 5.375%, 1/01/23 Triborough Bridge and Tunnel Authority Revenues, General, MTA Bridges and Tunnels, Refunding, Series C, 5.00%, 11/15/33 General, MTA Bridges and Tunnels, Refunding, Series C, 5.00%, 11/15/38 General, MTA Bridges and Tunnels, Series A, Pre-Refunded, 5.00%, 11/15/24 General, MTA Bridges and Tunnels, Series A, Pre-Refunded, 5.00%, 11/15/35 General, MTA Bridges and Tunnels, Series A-2, 5.25%, 11/15/34 General, MTA Bridges and Tunnels, Series B, 5.00%, 11/15/45 General, MTA Bridges and Tunnels, Series C, 5.00%, 11/15/38 General Purpose, Series B, NATL Insured, Pre-Refunded, 5.20%, 1/01/27 General Purpose, Series B, Pre-Refunded, 5.20%, 1/01/27 General Purpose, Series B, Pre-Refunded, 5.50%, 1/01/30 MTA Bridges and Tunnels, sub. bond, Series D, 5.00%, 11/15/31 Troy Capital Resource Corp. Revenue, Rensselaer Polytechnic Institute Project, Series A, 5.125%, 9/01/40. |8 FRANKLIN NEW YORK TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New York (continued) Western Nassau County Water Authority Water System Revenue, Series A, 5.00%, 4/01/40 $ $ Series A, 5.00%, 4/01/45 Yonkers GO, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 9/01/31. U.S. Territories 2.1% Puerto Rico 2.1% Puerto Rico Electric Power Authority Power Revenue, Series WW, 5.25%, 7/01/33 Puerto Rico Sales Tax FICO Sales Tax Revenue, first subordinate, Series A, 5.75%, 8/01/37 first subordinate, Series A, 5.50%, 8/01/42 first subordinate, Series A, 6.00%, 8/01/42 first subordinate, Series A, 6.50%, 8/01/44 first subordinate, Series C, 5.50%, 8/01/40 Total Municipal Bonds (Cost $4,450,425,773) 93.0% Other Assets, less Liabilities 7.0% Net Assets 100.0% $ See Abbreviations on page 12. a Security purchased on a when-issued basis. |9 FRANKLIN NEW YORK TAX-FREE INCOME FUND Notes to Financial Statements (unaudited) 1. ORGANIZATION Franklin New York Tax-Free Income Fund (Fund) is registered under the Investment Company Act of 1940 as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. INCOME TAXES At February 29, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation. $ Unrealized depreciation. ) Net unrealized appreciation (depreciation) $ |10 FRANKLIN NEW YORK TAX-FREE INCOME FUND NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 4. CONCENTRATION OF RISK The Fund invests a large percentage of its total assets in obligations of issuers within New York and U.S territories. Such concentration may subject the Fund to risks associated with industrial or regional matters, and economic, political or legal developments occurring within New York and U.S territories. Investing in Puerto Rico securities may expose the Fund to heightened risks due to recent adverse economic and market changes, credit downgrades and ongoing restructuring discussions. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the Fund to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At February 29, 2016, all of the Funds investments in financial instruments carried at fair value were valued using Level 2 inputs. 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. |11 FRANKLIN NEW YORK TAX-FREE INCOME FUND NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Abbreviations Selected Portfolio AGMC Assured Guaranty Municipal Corp. AMBAC American Municipal Bond Assurance Corp. BHAC Berkshire Hathaway Assurance Corp. COP Certificate of Participation FGIC Financial Guaranty Insurance Co. FHA Federal Housing Authority/Agency FICO Financing Corp. GO General Obligation HDC Housing Development Corp. HFA Housing Finance Authority/Agency HFAR Housing Finance Authority Revenue IDA Industrial Development Authority/Agency IDAR Industrial Development Authority Revenue IDC Industrial Development Corp. MFHR Multi-Family Housing Revenue MTA Metropolitan Transit Authority NATL National Public Financial Guarantee Corp. XLCA XL Capital Assurance For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |12 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN NEW YORK TAX-FREE INCOME FUND By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date April 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date April 26, 2016 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date April 26, 2016
